Citation Nr: 0409417	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  96-36 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 10 percent for a left 
knee disability.


REPRESENTATION

Appellant represented by:  Virginia Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. Hudson, Counsel






INTRODUCTION

The veteran had active service from June 1989 to October 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from an RO rating decision of February 1996 which 
granted service connection and a 10 percent rating for 
residuals of a left knee injury; the veteran appeals for a 
higher rating.  The case was remanded by the Board in 
December 1998.


FINDINGS OF FACT

Since the effective date of service connection, a left knee 
disability has been manifested by at most slight instability, 
no arthritis, and nearly full range of motion.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a left 
knee disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active service from June 1989 to October 
1995.

On a VA examination in January 1996, the veteran said that 
his left knee swelled if he walked very much since a sprain 
in service in 1990.  On examination, range of motion was from 
0 degrees of extension to 135 degrees of flexion.  There was 
a small amount of crepitus on flexion of the knee, slight 
laxness of the ligaments, and slight tenderness on the 
medical aspect of the knee.  There was no swelling.  X-rays 
of the knees were normal.  The diagnosis was history of 
ligamentous strain of the knees.

In February 1996, the RO granted service connection and a 10 
percent rating for a left knee disability, effective the day 
after release from active duty.  (The RO also granted service 
connection for other conditions including a right knee 
disorder.)

VA outpatient treatment records show that he was seen for an 
orthopedic evaluation of his knees in January 1996.  On 
examination, he had full range of motion.  He had a positive 
pivot shift on the left, and seemed to have laxity medially.  
Lachman's tests, drawer sign, and McMurray's sign were 
negative.  X-rays were normal.  When seen for follow-up in 
March 1996, he complained that physical therapy was 
exacerbating the pain in his knees.  On examination, he had 
2+ effusion on the left, a palpable McMurray's sign, and 
tenderness.  There was no valgus/varus instability.  The 
diagnosis was patella mal-tracking bilaterally with a 
probable meniscal tear on his left knee as well.  A magnetic 
resonance imaging (MRI) scan of the left knee in May 1996 
disclosed a possible partial anterior cruciate ligament tear, 
although the report noted that structures were not clearly 
defined on the study.  

On a VA examination in March 1997, the veteran was able to 
deep knee bend 25 to 50 percent.  There was no swelling or 
crepitus in either knee.  There was no patellar grind 
tenderness in either knee.  Range of motion in the left knee 
was from 0 degrees of extension to 150 degrees of flexion, 
with some discomfort in the left knee on full flexion, 
without visible pain.  There was medial joint pain on 
abduction of the left knee.  McMurray's and Lachman's signs 
were negative.  There was no instability.  The circumference 
of the left thigh was slightly greater than the right thigh.  
X-rays were normal.  

A VA examination was conducted in July 2003.  The veteran 
complained of a dull aching pain in the subpatellar region, 
which he said was constant.  He said the knee popped when he 
first arose in the morning.  He said that if asked to 
constantly climb ladders, do any heavy lifting or carrying, 
he would experience a tingling sensation over the medial side 
of the knee joint.  He had no complaints of swelling, 
locking, or instability.  On examination, he could squat 
fully without difficulty.  Ligaments were intact.  There was 
no evidence of joint effusion or swelling.  His patella 
tracked normally.  Range of motion of the left knee was from 
0 degrees extension to 130 degrees flexion.  He had a mild 
click on complete extension of the knee, which cleared with 
further flexion and extension movements.  He had mild 
anterior cruciate laxity in both knees, but there was no 
evidence of any laxity in the posterior cruciate or 
collateral ligaments.  The diagnosis was very mild 
patellofemoral syndrome of the left knee.  He had a more 
slight impairment of the left knee.  There was no evidence of 
any recurrent subluxation or lateral instability.  The knee 
did not affect the veteran to any significant degree in 
performing his work, which was noted to be a rather vigorous 
job building furniture.  There was no evidence that pain, 
fatigue, weakened movement, or lack of coordination caused 
any restriction of motion.  

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and supplemental 
statement of the case, the veteran has been notified of the 
evidence necessary to substantiate his claims for a rating 
higher than 10 percent for a left knee disorder.  He has been 
informed of the respective responsibilities of him and the VA 
for providing evidence.  Identified medical records have been 
obtained, and VA examinations have been provided.  The Board 
finds that the notice and duty to assist provisions of the 
law are satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R.  Part 4.  

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, and 20 percent 
when moderate.  38 C.F.R. § 4.71a, Code 5257.

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (degenerative arthritis) and 
Code 5010 (traumatic arthritis).  

Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  

Limitation of leg (knee) flexion is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
and 20 percent when limited to 30 degrees.  38 C.F.R. 
§ 4.71a, Code 5260.  

Limitation of extension of a leg (knee) is rated 0 percent 
when limited to 5 degrees, 10 percent when limited to 10 
degrees, and 20 percent when limited to 15 degrees.  38 
C.F.R. § 4.71a, Code 5261.

The RO has assigned a 10 percent rating for the veteran's 
left knee disability, effective the day after his release 
from active duty.  Medical records since service show 
infrequent treatment for left knee symptoms, and VA 
examinations were provided in 1996, 1997, and 2003.  

The RO assigned the 10 percent rating for the left knee 
disorder under Diagnostic Code 5257, pertaining to recurrent 
subluxation or lateral instability of the knee.  The evidence 
shows that since service the veteran has not had more than a 
slight amount of left knee instability at times.  At the last 
VA examination, the left knee had some mild laxity but there 
was no actual subluxation or lateral instability.  As there 
is no more than slight recurrent subluxation or lateral 
instability, a rating higher than 10 percent under Code 5257 
may not be assigned.

If the left knee disability were rating under Codes 5260 and 
5261 for limitation of motion, a 0 percent rating would be 
warranted.  The medical records show that since service the 
veteran has had full or nearly full range of motion of the 
left knee, even taking into account limitation due to pain.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet.App. 202 
(1995).  At the last VA examination, range of motion was from 
0 percent extension to 130 degrees flexion.  No worse 
limitation of motion is shown in the other medical records 
since service.  Such findings warrant a 0 percent rating 
under Codes 5260 and 5261.

The veteran does not have left knee arthritis by X-ray study, 
and thus a rating under Codes 5003 and 5010 for arthritis is 
not indicated.  Moreover, as the veteran does not have both a 
compensable degree of instability, as well as arthritis with 
some limitation of motion, dual knee ratings are not 
permitted.  See VAOPGCPREC 9-98 and 23-97.  

The weight of the credible evidence establishes that the left 
knee disorder is not more than 10 percent disabling under any 
diagnostic codes.  Moreover, there have been no periods of 
time, since the effective date of service connection, during 
which the left knee disability has been more than 10 percent 
disabling, and thus higher "staged ratings" are not 
warranted.  Fenderson v. West, 12 Vet.App. 119 (1999).  As 
the preponderance of the evidence is against the claim for a 
higher rating, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).  


ORDER

A higher rating for a left knee disability is denied.




	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



